DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s argument filed in the appeal’s brief 8/26/20 and applicant’s remark filed 6/12/20, the 112th rejection of claims 28-36 have been withdrawn. The subject of the second sealing gasket (17) disposed below the end plate and between the end plate and the housing is shown in figure 3. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Y. Pahng on 4/1/21.
The application has been amended as follows: 
In claim 28, at line 20, after “wherein a first”, ‘positioning means’ has been deleted and -- positioner-- has been inserted. 
In claim 28, at line 22, after “wherein the first”, ‘positioning means’ has been deleted and -- positioner-- has been inserted. 
Allowable Subject Matter
Claims 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Martin’s 639 and Stewart’s 596 are the closest prior art but fail to disclose that a second sealing gasket is disposed between the housing and the first end plate.  The prior arts disclose the sealing gasket above the end plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763